Citation Nr: 0309761	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  97-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
myositis of the lumbar paravertebral muscles, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
rhinosinusitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active service from January 1976 to April 
1976. 

This appeal arises from an April 1995 rating decision of the 
Regional Office (RO), in St. Petersburg, Florida, which 
denied increased ratings for myositis of the lumbar 
paravertebral muscles, and rhinosinusitis, each separately 
evaluated as 10 percent disabling.  The veteran appealed, and 
in March 1999, the Board remanded the claims for additional 
development.  

The veteran's claim of entitlement to an increased rating for 
service-connected rhinosinusitis, currently evaluated as 10 
percent disabling is the subject of the REMAND portion of 
this decision.   


FINDING OF FACT

The veteran's myositis of the lumbar paravertebral muscles is 
productive of muscle spasm and subjective reports of pain, 
and no more than slight limitation of motion. 


CONCLUSION OF LAW

Myositis of the lumbar paravertebral muscles is 20 percent 
disabling according to applicable schedular criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5021, 5295 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a.  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's April 1995 rating decision that the 
evidence did not show that the criteria for a rating in 
excess of 10 percent for her service-connected myositis of 
the lumbar paravertebral muscles had been met.  That is the 
key issue in this case, and the rating decision, statement of 
the case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant of the evidence needed to substantiate 
her claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate this claim and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA medical records.  In addition, 
the veteran has been afforded an examination for the 
disability in issue.  In the November 2002 SSOC, she was 
informed of the VCAA, and of the types of evidence which may 
be probative of her claims.  Specifically, she was informed 
that, provided certain criteria were met, that VA would make 
reasonable efforts to help her to obtain relevant records 
necessary to substantiate her claim, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  She was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, she was notified that VA 
would obtain her service medical records and other relevant 
records pertaining to her active duty that are held or 
maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2002).  Given the foregoing, the Board finds 
that there is no issue as to whether VA has complied with its 
duty to notify the appellant of her duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Increased Rating

In a December 1981 rating decision, the RO granted service 
connection for myositis of the lumbar paravertebral muscles, 
and assigned a 10 percent evaluation.  In October 1994, the 
veteran filed a claim for an increased rating, and in April 
1995, the RO denied the claim.  The veteran has appealed.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran asserts that a higher rating is warranted for her 
myositis of the lumbar paravertebral muscles.  

The relevant medical evidence for consideration in this case 
consists of VA outpatient treatment reports, dated between 
1993 and 2002, and a VA examination report, dated in March 
1998.  The VA outpatient treatment reports show the 
following: in 1994, the veteran received occasional treatment 
for complaints of low back symptoms, a November 1994 report 
notes complaints of back pain, and numbness in the leg, on 
examination, there was a full range of motion in the lower 
extremities, X-rays were normal, the assessment was low back 
pain, mechanical, a trial use of a TENS unit was recommended, 
as well as hot packs and physical therapy.  In March 1995, 
the veteran was treated for complaints of low back pain that 
radiated to the hips, and numbness.  On examination, the 
lumbosacral spine was normal, and strength was 5/5.  A 
sensory examination was normal.  Physical therapy and an 
injection for pain were recommended.  An April 1995 report 
noted evidence of nerve root irritation and muscle spasms.  A 
six to eight week regimen of blocks, trigger point 
injections, and physical therapy was recommended.  The 
veteran declined an injection in a July 1995 follow-up 
treatment.  Reports dated in 1999 show several treatments for 
back pain, and indicate that the veteran is using a TENS unit 
for chronic back pain, as well as heat and massage.  There 
are findings of moderate spasms in November 1999.  X-rays of 
the low back, taken in October 1999, were normal.  The 
impressions included chronic back pain.

The March 1998 VA examination report shows that the veteran 
complained of persistent low back pain and trouble ascending 
stairs, occasional radiation down the legs, infrequent 
walking due to pain, and on very infrequent occasions there 
was numbness or tingling into the toes.  On examination, 
there was no spasm of the paraspinal muscles and no pain on 
palpation.  The back had flexion to 90 degrees, and extension 
to 30 degrees with some reported pain in the lumbosacral area 
which receded upon assuming an erect position.  She could 
bend until her fingertips were about six inches from the 
floor.  Rotation was 45 degrees to the right, and 30 degrees 
to the left.  Lateral flexion was 30 degrees to the right, 
and 35 degrees to the left.  The impression was low back 
pain, cause undetermined, mild radiculopathy, no neurological 
deficit.  

VA outpatient treatment reports dated subsequent to the March 
1998 examination include reports, dated in September 1999, 
that show several treatments for chronic back pain, with heat 
and massage recommended.  Use of a TENS unit was recommended, 
and the veteran stated that she was not on any medications 
for pain.  X-rays, taken in June 2002, were normal.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5021, myositis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the affected parts. See 38 
C.F.R. § 4.71a, DC 5021.  

Under 38 U.S.C.A. § 4.71a, Diagnostic Code 5295, a 10 percent 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher evaluation of 40 percent 
requires a severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.

The Board finds that the claim may be granted to the extent 
that a 20 percent rating is in order.  In this case, overall, 
the VA outpatient treatment reports show periodic treatment 
for low back pain, and that treatment has included use of a 
TENS unit, as well as hot packs and physical therapy.  There 
are occasional findings of muscle spasms, one in 1995 and one 
in 1999, although none were reported on examination in March 
1998.  Given the overall level of disability with the muscle 
spasms being objectively reported in 1995 and again in 1999, 
the Board finds that the level of disability more nearly 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5295.  Clearly, there are no findings 
suggesting the severe level of disability required for a 40 
percent rating for lumbosacral strain.

A rating in excess of 20 percent is not warranted under any 
other diagnostic code. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, a 20 percent rating is warranted where there is a 
moderate limitation of motion of the lumbar spine and a 40 
percent rating requires severe limitation of motion.  In this 
case, the March 1998 VA examination report shows that the 
veteran's back had flexion to 90 degrees, extension to 30 
degrees, rotation to 45 degrees to the right, and 30 degrees 
to the left, and lateral flexion was 30 degrees to the right, 
and 35 degrees to the left.  With regard to the VA outpatient 
treatment reports, the only finding discussing the range of 
motion in the low back noted in these reports is in a 
November 1994 report noting that there was a full range of 
motion.  Therefore, not even a moderate limitation of motion 
is shown, and the criteria for a rating in excess of 20 
percent under Diagnostic Code 5292 have not been met.

In reaching this decision, the Board has considered that VA 
is required to take pain symptoms into account, to the extent 
they are supported by adequate pathology.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAOPGCPREC 36-97.  In this case, there is a history of 
reported pain with occasional leg or hip radiation, and 
numbness. However, the veteran's subjective complaints of 
pain are specifically contemplated in the criteria of 
Diagnostic Code 5295.  In addition, when the ranges of motion 
in the back are considered together with lack of evidence 
showing functional loss, or pertaining to additional 
functional loss during flare-ups or with use, the 
preponderance of the evidence is against a higher rating than 
the rating currently in effect.  In this regard, the March 
1998 VA examination report shows that there was no 
neurological deficit, and that the examiner characterized the 
veteran's radiculopathy as "mild."  Squats were 3/4 of what 
was expected, and the muscles of the thighs and calves were 
within 1/4-inch in circumference of each other, when compared 
bilaterally.  X-rays, taken in June 2002 were normal.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 5292, 5293; 
DeLuca, supra.  In summary, there is insufficient evidence of 
such symptoms as atrophy, incoordination or other functional 
loss for an increased rating.  


ORDER

A rating of 20 percent for myositis of the lumbar 
paravertebral muscles is granted subject to regulations 
governing awards of monetary benefits.  


REMAND

In May 2003, additional clinical documentation pertaining to 
the veteran's rhinosinusitis was incorporated into the 
record.  The veteran has not waived RO consideration of the 
additional evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
her representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  

Accordingly, this case is REMANDED for the following action: 

The RO should readjudicate the veteran's 
claim of entitlement to an increased 
rating for service-connected 
rhinosinusitis, to include consideration 
of the evidence received in May 2003.  If 
the benefit sought on appeal remains 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran and her representative 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See  M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

